Case 1:20-cv-10639-TLL-PTM ECF No. 1-2 filed 03/09/20                     PageID.26    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN


DONALD J. ROBERTS, II et al.,             )
                                          )
                  Plaintiffs,             )                    Civil Action No. 20-cv-___
                                          )
v.                                        )
                                          )
U.S. JUSTICE DEPARTMENT, et al.,          )
                                          )
                  Defendants.             )
                                          )
__________________________________________)

                              Verified Declaration of Erich M. Pratt

       1. My name is Erich M. Pratt. I am a U.S. citizen and resident of Burke, Virginia. I

make this declaration in support of the Complaint for Declaratory and Injunctive Relief. If called

as a witness, I can testify to the truth of the statements contained therein.

       2. I am the Senior Vice President of Gun Owners of America, Inc. (“GOA”). GOA has

more than 2,000,000 members and supporters, many of whom reside in this district, and many of

whom will be irreparably harmed if the injunction is not granted.

       3.      Many of GOA’s members and supporters possess valid Michigan Concealed

Pistol Licenses, and would like to have the freedom in the future to purchase firearms at federally

licensed firearms dealers using those licenses, as permitted under federal law, in lieu of

submitting to an FBI NICS background check.

       4.      If the injunction is not granted, GOA’s members and supporters will be

irreparably harmed, as they will have no choice but to be subjected to an unnecessary federal

NICS background check, in violation of federal law.
Case 1:20-cv-10639-TLL-PTM ECF No. 1-2 filed 03/09/20                   PageID.27       Page 2 of 2




       5.      If GOA’s members and supporters choose not to comply with this unlawful

requirement, they will be deprived of the right to purchase firearms from federally licensed

dealers.

       I, Erich M. Pratt, certify under penalty of perjury that the foregoing is true and correct.




                                                 2
